Citation Nr: 1125624	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-31 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) Education Center 
in Buffalo, New York


THE ISSUE

Eligibility to educational assistance under 38 U.S.C., Chapter 33, based on active duty service after September 10, 2001.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The Veteran served on active duty from August 2000 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the RO.     

The Veteran elected to appear for a personal hearing before the Board.  The hearing was scheduled for January 2011.  She failed to appear, and her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran served on active duty from August 2000 to July 2003.

2.  The Veteran was discharged from service under other than honorable conditions.

3.  In an April 2004 administrative decision, the RO determined the Veteran's period of service from August 2000 to July 2003 was considered honorable for VA purposes; the RO determined that the Veteran's discharge for wrongful use of a controlled substance was not the result of her own willful misconduct.

4.  In a July 2004 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) due to sexual trauma during service.


CONCLUSION OF LAW

The criteria for eligibility to educational assistance under 38 U.S.C.A, Chapter 33, based on active duty service after September 10, 2001, have been met.  38 U.S.C.A.  5107; 38 C.F.R. § 21.9505.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

The Board is satisfied that all necessary development pertaining to the claim decided below has been properly undertaken.  The Board is confident in this assessment because the evidence as presently constituted is sufficient in establish eligibility for VA educational assistance, which is a full grant of the benefit sought on appeal by the Veteran.  

Therefore, any outstanding development not already conducted by VA as to these issues is without prejudice; hence, any deficiencies in the duties to notify and to assist constitute harmless error.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Veteran served on active duty from August 2000 to July 2003.  She was discharged from service under other than honorable conditions.

In an April 2004 administrative decision, the RO determined the Veteran's period of service from August 2000 to July 2003 was considered honorable for VA purposes.  

Specifically, the RO determined that the Veteran's discharge for wrongful use of a controlled substance was "rooted in her problems within the military," meaning sexual harassment and abuse.  The RO found that the Veteran was fearful in her military surroundings and was unable to cope.  Ultimately, the RO determined that the Veteran's wrongful use of cocaine was not the result of her own willful misconduct.   

Thereafter, in a July 2004 rating decision, the RO awarded service connection for PTSD due to sexual trauma experienced during her period of active service.

An individual may establish eligibility for educational assistance under 38 U.S.C., chapter 33, based on active duty service after September 10, 2001, if she: served a minimum of 90 days and, after completion of such service, was discharged from service for a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; served a minimum of 30 continuous days and, after completion of such service, was discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(a)(5)(iii), (b) (Emphasis added).

The Veteran served on active duty continuously for 2 years, 11 months, and 25 days.  She did not lose any time during this period.   She was discharged from service under other than honorable conditions due to a service-connected disability, notably PTSD.  (Emphasis added).  In resolving all reasonable doubt in the Veteran's favor, the criteria for eligibility for VA educational assistance under 38 U.S.C.A, Chapter 33, based on active duty service after September 10, 2001, have been met.  38 C.F.R. § 3.102.  


ORDER

Eligibility to educational assistance under 38 U.S.C., Chapter 33, based on active duty service after September 10, 2001, has been established.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


